In an action by a judgment creditor, pursuant to article 10 of the Debtor and Creditor Law, to set aside as fraudulent certain conveyances made by the judgment debtor to the defendant Yvette Yon Kories, the said defendant, a nonresident, appeals from an order of the Supreme Court, Westchester County, entered January 6, 1965, which, on plaintiff’s motion, directed said defendant to appear for a continued pretrial examination in that county on January 26, 1965. Order modified: (a) by striking out the second decretal paragraph requiring the defendant Yvette Yon Kories to appear for continued pretrial examination on January 26, 1965, etc.; and (b) by substituting therefor a new decretal paragraph providing: (1) that the said defendant shall appear for continued examination at Special Term, Part I, of the *502Supreme Court, Westchester County, at least 30 days before the actual trial date; (2) that said defendant notify the plaintiff in advance if she expects to be in New York at some earlier date prior to the trial and to submit herself for such earlier continued examination in the same place upon such date as plaintiff, upon 5 days’ written notice to said defendant, shall fix for such earlier examination; and (3) that the foregoing shall be without prejudice to plaintiff's right, if so advised, to move for continued examination of said defendant on written interrogatories or by open commission at the plaintiff’s expense. As so modified, the order is affirmed, without costs. In our opinion, it was an improvident exercise of discretion to direct the pretrial examination to be continued on a specific date—'January 26, 1965 (Nardelli v. Stam, 13 A D 2d 698). (For prior related appeals, see 19 A D 2d 900, 948.) Beldock, P. J., Hill, Babin and Benjamin, JJ., concur.